[Cite as State v. Matthews, 2021-Ohio-3556.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLANT,                               CASE NO. 9-21-12

       v.

JOHN R. MATTHEWS, II,                                     OPINION

       DEFENDANT-APPELLEE.




                         Appeal from Marion Municipal Court
                            Trial Court No. CRB 193051

                                      Judgment Affirmed

                            Date of Decision: October 4, 2021




APPEARANCES:

        Terry L. Hord for Appellant

        Ryan C. Spitzer for Appellee
Case No. 9-21-12


SHAW, J.

       {¶1} The State of Ohio brings this appeal from the March 10, 2021, judgment

of the Marion Municipal Court dismissing the complaint against defendant-

appellee, John R. Matthews (“Matthews”). On appeal, the State argues that the

dismissal of the complaint must be presumed to be without prejudice, which would

render the matter, according to the State, not a final appealable order. However, the

State argues that in the event we determine there is a final appealable order, the trial

court erred by failing to sua sponte allow the State to amend the complaint.

                                     Background

       {¶2} On November 5, 2019, Matthews was charged with violating R.C.

3505.08. This statutory subsection, which deals primarily with proper ballots and

sample ballots, reads, in relevant part: “The sample ballots shall not be distributed

by a political party or a candidate, nor shall a political party or candidate cause their

title or name to be imprinted on sample ballots.”

       {¶3} The complaint against Matthews simply alleged that on or about

October 27, 2019, in the City of Marion, Matthews “did distribute a sample ballot

in violation of ORC §3505.08.” Pursuant to R.C. 3599.40, a violation of R.C.

3505.08 is a first degree misdemeanor. Matthews pled not guilty to the charge.




                                          -2-
Case No. 9-21-12


       {¶4} A visiting judge was assigned to preside over the case. In addition,

several months after the case was filed, a Special Prosecutor was appointed to

handle the matter.

       {¶5} On August 21, 2020, Matthews filed a lengthy motion to dismiss the

complaint. In support of his motion, Matthews argued that the complaint failed to

allege he was a political party or a candidate, rendering the complaint facially

deficient. Furthermore, Matthews argued that even if the allegation had been made,

he was not a political party or a candidate for office.

       {¶6} In addition, Matthews argued that R.C. 3505.08 conflicted with a more

specific statute regulating sample ballots—R.C. 3517.20. Due to the conflicting

statutes, he argued that the more specific statute controlled the matter, and that under

R.C. 3517.20(B)/(I) the complaint should have first gone to the Ohio Elections

Commission.

       {¶7} Finally, Matthews argued that R.C. 3505.08 was unconstitutional as it

violated his freedom of speech. He contended that the distribution of sample ballots

constituted protected political speech. He also argued that the charges violated his

equal protection rights because R.C. 3505.08 restricted only candidates and political

parties from distributing sample ballots, not any other individuals or entities such as

special interest groups.




                                          -3-
Case No. 9-21-12


         {¶8} On September 9, 2020, a hearing was held on pending motions

including the motion to dismiss.1

         {¶9} On March 10, 2021, the trial court filed an entry granting Matthews’s

motion to dismiss. Notwithstanding the various statutory and constitutional issues

that had been raised, the trial court determined the charge against Matthews should

be dismissed because it failed to allege that he was a political party or a candidate.

The trial court determined that the complaint was thus defective for omitting an

essential element.2 The State now appeals from the dismissal, limiting its appeal to

the following assignments of error for our review.

                           Assignment of Error No. 1
         The trial court’s order must be determined to be without
         prejudice which renders the order not a final appealable order.

                            Assignment of Error No. 2
         Should this appellate court find there is a final appealable order,
         the trial court committed reversible error when it failed to allow
         the state to amend the complaint.

                                     First Assignment of Error

         {¶10} In the first assignment of error, the State argues that there is no final

appealable order in this matter because the trial court’s dismissal of the charge must

be determined to be without prejudice.



1
  The motion hearing was held for Matthews and another defendant, Landon, who had been charged with a
violation of R.C. 3505.08 as well.
2
  The trial court also noted that it could find “no case history of the enforcement of this sentence in [R.C.
3505.08(A)].”

                                                    -4-
Case No. 9-21-12


       {¶11} The Supreme Court of Ohio has determined that, “Pursuant to R.C.

2945.67(A), the state may appeal the dismissal of an indictment whether the

dismissal is with or without prejudice.” (Emphasis added.) State v. Craig, 116 Ohio

St.3d 135, 2007-Ohio-5752, at syllabus. Although Craig specifically addressed

indictments, the Supreme Court of Ohio was analyzing the State’s right to appeal

under R.C. 2945.67(A) in reaching its conclusion. Revised Code 2945.67(A)

permits a prosecuting attorney to appeal as of right any decision by a trial court

“which decision grants a motion to dismiss all or any part of an indictment,

complaint, or information[.]” (Emphasis added.) Thus the holding in Craig would

control here, and the matter constitutes a final appealable order. Therefore, the

State’s first assignment of error is overruled.

                            Second Assignment of Error

       {¶12} In the State’s second assignment of error, the State contends that if we

determine a final appealable order was issued in this matter, the trial court erred by

failing to sua sponte permit the state to amend the complaint.

                                 Standard of Review

       {¶13} Generally, the decision to dismiss a complaint is within the sound

discretion of the trial court and it will not be overturned absent an abuse of

discretion. State v. Landers, 4th Dist. Meigs No. 09CA8, 2010-Ohio-3709, ¶ 4,

citing State v. LaTorres, 11th Dist. Ashtabula Nos. 2000-A-0060, 2000-A-0062,


                                          -5-
Case No. 9-21-12


2001 WL 901045; In re J.Y., 8th Dist. Cuyahoga No. 106761, 2018-Ohio-2405, ¶

12.    An abuse of discretion is a decision that is arbitrary, unreasonable, or

unconscionable. See, e.g., Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

                                       Analysis

        {¶14} At the outset, we emphasize that the State never requested an

opportunity to amend the complaint even though Matthews specifically challenged

the adequacy of the complaint in his motion to dismiss. Courts have implied that a

trial court does not abuse its discretion by dismissing a complaint where the State

demonstrates no prejudice by dismissal. See Landers, supra, at ¶ 8. Given the

record before us, we cannot find that the trial court abused its discretion in declining

to sua sponte allow an amendment to the complaint. Therefore, the State’s second

assignment of error is overruled.

                                     Conclusion

        {¶15} For the foregoing reasons the State’s assignments of error are

overruled and the judgment of the Marion County Municipal Court is affirmed.

                                                                  Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr




                                          -6-